Citation Nr: 0829529	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-05 155	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for 
left arm radiculopathy.

2.  Entitlement to an increased rating for a conversion 
reaction with a post-traumatic stress disorder (PTSD), 
currently evaluated as 50% disabling.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance (A&A) at the rate 
authorized under the provisions of 38 U.S.C.A. § 1114(r)(1).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2006 rating action that granted service 
connection for left arm radiculopathy and assigned an initial 
20% rating therefor from September 2002.  Because the claim 
for a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West,        12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

This appeal also arises from a March 2006 rating action that 
denied a rating in excess of 50% for a conversion reaction 
with PTSD, and that found the veteran entitled to SMC based 
on the need for A&A at the rate authorized under the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) 
on account of the loss of use of 1 foot from March 2001; 
38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c) on account of 
the loss of use of both hands from March 2001; 38 U.S.C.A.              
§ 1114(p) and 38 C.F.R. § 3.350(f)(3) at the rate 
intermediate between 38 U.S.C.A. § 1114(m) and (n) on account 
of the loss of use of both hands due to ulnar nerve 
neuropathy, with additional disability as a result of a 
conversion reaction with PTSD independently ratable at 50% 
from March 2001; and 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(5) at the next higher rate or intermediate rate of 
38 U.S.C.A. § 1114(n) on account of the loss of use of 3 
extremities from March 2001.  The veteran appeals the SMC 
award as inadequate, claiming entitlement at the rate 
authorized under the provisions of 38 U.S.C.A. § 1114(r)(1).

In July 2008, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.  Subsequently that month, the undersigned VLJ granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's left arm radiculopathy was without 
objective disabling manifestations on the most recent January 
2006 VA examination, and is productive of no more than mild 
incomplete neuropathy.

3.  The veteran's conversion reaction with PTSD is manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impairment of short-term memory, disturbances of mood, 
depression, poor sleep, and difficulty in establishing and 
maintaining effective work and social relationships.

4.  The veteran is entitled to SMC based on the need for A&A 
at the rate authorized under the provisions of 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a) on account of the loss of 
use of 1 foot from March 2001; 38 U.S.C.A. § 1114(m) and 
38 C.F.R. § 3.350(c) on account of the loss of use of both 
hands from March 2001; 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3) at the rate intermediate between 38 U.S.C.A. 
§ 1114(m) and (n) on account of the loss of use of both hands 
due to ulnar nerve neuropathy, with additional disability as 
a result of a conversion reaction with PTSD independently 
ratable at 50% from March 2001; and 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(5) at the next higher rate or 
intermediate rate of 38 U.S.C.A. § 1114(n) on account of the 
loss of use of               3 extremities from March 2001.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20% for 
left arm radiculopathy are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.124a, Diagnostic Code 8510 (2007).

2.  The criteria for a rating in excess of 50% for a 
conversion reaction with PTSD are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Codes 9402-9411 (2007).

3.  The criteria for SMC based on the need for A&A at the 
rate authorized under the provisions of 38 U.S.C.A. 
§ 1114(r)(1) are not met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, a January 2006 RO letter informed the veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claims, and to advise the RO as to 
whether there was medical evidence (such as statements from 
doctors and examinations containing clinical findings) 
showing treatment for his disability, and lay evidence (such 
as statements from people who witnessed his symptoms and how 
they affected him) demonstrating a worsening of disability.  
That letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that the disability had worsened) and to SMC.  

May 2006 and July 2008 RO letters informed the veteran and 
his representative that, if an increase in disability was 
found, a disability rating would be determined by applying 
relevant DCs which provided for a range in severity from 0% 
to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon 
employment.  Those letters also provided examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing an increase in the 
disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The January 2006 RO letter also notified the veteran that the 
VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2006 and 2008 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the January 2006 
document meeting the VCAA's notice requirements was furnished 
to the veteran soon after his December 2005 claims for 
increase and prior to the March 2006 rating action on appeal.
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the January 2007 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the May 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service private and VA 
medical records through 2008.  In March 2001, October 2002, 
February 2004, and January 2006, the veteran was afforded 
comprehensive VA examinations in connection with his claims; 
these reports are of record and have been considered in 
adjudicating these claims.  A transcript of the testimony of 
the veteran and his wife at the July 2008 Board hearing has 
been associated with the claims folder.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In January and 
May 2006 and July 2008, statements were received from the 
veteran wherein he stated that he had no other information or 
evidence to submit in connection with his claims.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.  At the July 2008 
Board hearing, the veteran submitted additional evidence 
directly to the Board with a written waiver of his right 
under the provisions of 38 C.F.R. § 20.1304(c) (2007) to have 
the RO initially review it.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

A.  An Initial Rating In Excess of 20% For Left Arm 
Radiculopathy

The veteran contends that his left arm radiculopathy is more 
disabling than currently evaluated.  He and his wife gave 
testimony to this effect that the July 2008 Board hearing.

Under the criteria of 38 C.F.R. § 4.124a, DC 8510, mild 
incomplete upper radicular group (5th and 6th cervicals) 
neuropathy of a minor extremity warrants a 20% rating.  30% 
and 40% ratings require moderate and severe incomplete 
neuropathy, respectively.  A 60% rating requires complete 
upper radicular group neuropathy, with all shoulder and elbow 
movements lost or severely affected, and hand and wrist 
movements not affected.  

Considering the evidence in light of the criteria of DC 8510, 
the Board finds that the record does not support a rating in 
excess of 20% for the veteran's left arm radiculopathy at any 
time since the initial grant of service connection in 2002, 
as the medical evidence shows no more than mild incomplete 
neuropathy during this period.

On March 2001 VA neurological examination, the veteran was 
noted to be right-handed.  Left biceps and triceps muscle 
strength was absent, and there was left arm numbness.  The 
diagnoses included cervical degenerative joint disease (DJD) 
and left radiculopathy, and cerebrovascular accident of the 
cerebellum in 1994 resulting in dysarthria (left hemiplegia).  
Although a left claw hand with the fingers completely flexed 
into the palm and left wrist flexion and extension limited to 
40 and 35 degrees, respectively, were shown on examination, 
those findings may not be considered in evaluating the 
veteran's left arm radiculopathy under DC 8510, as he is 
separately service-connected and compensated for loss of use 
of the left hand due to ulnar neuropathy.  In this regard, 
the Board notes the examining physician's comment that the 
ulnar nerve neuropathy was evidenced by the veteran's 
inability to move his fingers and had resulted in claw hands.  
Neither is the veteran service connection for residuals of a 
cerebrovascular accident, as a result of which no left 
hemiplegia symptoms thereof may be considered in evaluating 
his service-connected left arm radiculopathy.  In this 
regard, the Board notes the examiner's comment that the 
cerebrovascular accident of the cerebellum had resulted in 
the veteran's left hemiplegia and dysarthria.

On October 2002 VA neurological examination, it was noted 
that the veteran had suffered a right cerebral thrombosis in 
1994 which left him with increased weakness and numbness in 
his left forearm; inasmuch as the veteran is not service-
connected for that disability, no symptoms thereof may be 
considered in evaluating his service-connected left arm 
radiculopathy.  Current examination showed no visible motor 
strength in the left upper arm and forearm.  There was total 
numbness from the left elbow down through the finger.  The 
impressions included peripheral and motor neuropathy of the 
left arm and forearm, and cerebrovascular thrombosis.  The 
examiner commented that the left arm neuropathy was so severe 
that the veteran could not use the arm, and opined that the 
non-service-connected cerebrovascular thrombosis had worsened 
the veteran's military injuries to the left side of his body, 
increasing his numbness and weakness in motor strength.

February 2004 VA neurological examination showed left 
hemiparesis involving the left upper extremity, noted to be a 
residual of a 1994 cerebrovascular accident.  

May 2005 VA outpatient neurological examination showed 2/5 
left upper extremity strength.  Range of motion was preserved 
in the elbow and shoulder.  

January 2006 VA examination showed no evidence of radiation 
or radiculopathy from the cervical DJD.     
    
Clearly, the evidence provides no basis for more than an 
initial 20% rating under DC 8510 for left arm radiculopathy, 
as there has been no evidence of the symptoms required for a 
30% rating since the initial grant of service connection, 
i.e., moderate incomplete neuropathy.  In this regard, the 
Board notes that the veteran's left upper extremity symptoms 
during this period have been primarily related to a 
significant non-service-connected cerebrovascular accident of 
the cerebellum (cerebrovascular thrombosis), which is 
responsible for his left hemiplegia and having worsened the 
military injuries to the left side of his body, increasing 
his left arm numbness and weakness in motor strength.  
Moreover, the veteran is separately service-connected and 
compensated for loss of use of the left hand due to ulnar 
neuropathy, and thus no symptomatology related thereto may be 
considered in evaluating the service-connected left arm 
radiculopathy.  Significantly, the most recent January 2006 
VA examination showed no evidence of radiation or 
radiculopathy from the cervical DJD.     

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's left arm radiculopathy has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The evidence indicates that the service-
connected left arm disability was manifested by no more than 

The veteran's symptoms and clinical findings as documented in 
medical reports from 2001 to 2006 do not objectively show 
that his left arm radiculopathy alone markedly interferes 
with employment (i.e., beyond that contemplated in the 
assigned rating at each stage), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that a schedular rating for that disability is adequate 
in this case.  In this regard, the Board notes the medical 
evidence indicating that the veteran's significant non-
service-connected cerebrovascular accident of the cerebellum 
(cerebrovascular thrombosis) is responsible for his left 
hemiplegia and having worsened the military injuries to the 
left side of his body, increasing his left arm numbness and 
weakness in motor strength.  In addition, it is the 
combination of the number of the veteran's service-connected 
disabilities that significantly interferes with his 
employment, which combined disabilities the Board notes are 
rated 100% disabling and for which he receives SMC.  Hence, 
the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 20% for left arm 
radiculopathy must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A.   
§ 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).

B.  A Rating In Excess of 50% For A Conversion Reaction With 
PTSD

The veteran contends that his service-connected psychiatric 
disorder is more disabling than currently evaluated.  He and 
his wife gave testimony to this effect that the July 2008 
Board hearing.

The veteran's conversion reaction with PTSD has been rated 
50% disabling under the provisions of 38 C.F.R. § 4.130, DCs 
9402-9411.  Under those DCs, a 50% rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DCs 9402-9411, the Board finds that the veteran's 
conversion reaction with PTSD has not been more than 50% 
disabling at any time during the rating period under 
consideration.  The medical evidence of record documents 
that, while the service-connected psychiatric disability is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
impairment of short-term memory, disturbances of mood, 
depression, and poor sleep, much of his difficulty in 
establishing and maintaining effective work and social 
relationships is due to his service-connected and non-
service-connected physical disabilities. 

On May 2005 VA outpatient psychiatric examination, the 
veteran gave a 5-month history of increased irritability, 
depression, crying, spells, and fatigue since a myocardial 
infarction earlier in the year.  He still enjoyed sex, 
reading, and playing cards.  He also complained of chronic 
initial insomnia, poor concentration, night sweats, 
hypervigilance, a startle response, feelings of detachment, 
isolation, and intrusive thoughts, but appetite was good.  He 
denied a history of suicide attempts or inpatient psychiatric 
hospitalizations.  On mental status examination, the veteran 
was casually dressed and initially irritable and sarcastic, 
but became less irritable by the end of the examination.  
There was no psychomotor agitation or restlessness.  Speech 
was fluent, coherent, and linear, and mood appeared 
irritable, with a congruent affect.  Thought process was 
well-organized and goal-directed, and thought content was 
relevant.  There were no hallucinations or delusions, and the 
veteran did not appear preoccupied.  There were no loose 
associations, flight of ideas, or suicidal or homicidal 
ideation, intent, or plan.  The veteran was alert and 
oriented in all spheres, insight was fair, and judgment 
intact.  The impressions were mood disorder and PTSD, and a 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.

On January 2006 VA psychiatric examination, the veteran was 
currently noted to be receiving no psychiatric care, and he 
took no psychotropic medication.  He was also noted to have 
not worked since military service, when he received several 
gunshot wounds.  He stated that he had 1 or 2 close friends, 
but a minimal social life due to his physical condition.  On 
mental status examination, there was no impairment of thought 
process or communication, and the veteran was not psychotic.  
No inappropriate behavior was noted, and the veteran denied 
suicidal and homicidal thoughts.  His own ability to maintain 
personal hygiene was poor, and his wife needed to dress and 
bathe him, as he was wheelchair-bound due to a leg injury and 
a cerebrovascular accident approximately 10 years ago.  The 
veteran was oriented in 3 spheres and indicated short-term 
memory impairment.  He denied obsessive/
ritualistic behavior.  Speech was relevant, but slow and 
somewhat slurred due to the cerebrovascular accident.  He 
denied panic, but avoided crowds.  Impulse control was good, 
but sleep poor, with nightmares 2 or 3 times per week 
accompanied by sweats.  The examiner noted that the veteran 
was positive for many classic symptoms of PTSD.  The 
diagnosis was conversion disorder, PTSD, and a GAF score of 
60 was assigned.         

On that record, the Board finds that the veteran's conversion 
reaction with PTSD is not more than 50% disabling.  While the 
medical evidence documents occupational and social impairment 
due to such symptoms as impairment of short-term memory, 
disturbances of mood, depression, and poor sleep, much of his 
difficulty in establishing and maintaining effective work and 
social relationships is due to his service-connected and non-
service-connected physical disabilities.  The Board notes 
that the veteran's psychiatric symptoms do not include a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment or 
abstract thinking; or disturbances of motivation.  Moreover, 
he does not exhibit occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships required for a 70% rating.  
In this regard, the Board notes that, while the veteran's own 
ability to maintain personal hygiene was noted to be poor on 
the 2006 examination, and his wife needed to dress and bathe 
him, this was due not to his service-connected psychiatric 
disability, but to his wheelchair-bound status as a result of 
his service connected leg injury and non-service-connected 
cerebrovascular accident.  Also, his slow and somewhat 
slurred speech was noted to be due to his non-service-
connected cerebrovascular accident; speech was otherwise 
relevant, and he had no communication problems.

The Board also notes that the veteran has been assigned a GAF 
score of 60, as reflected in the 2005 and 2006 VA examination 
reports.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 51 and 60 
are indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).    
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record fails to show 
that the veteran's psychiatric symptoms include a flat 
affect, circumstantial speech, occasional panic attacks, or 
conflicts with peers.  Although he reported having difficulty 
in social functioning and few friends, he stated that his 
minimal social life was due to his physical condition.

Additionally, the Board finds that there is no showing that, 
at any point during the rating period under consideration, 
the veteran's conversion reaction with PTSD has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence indicates that the service-connected psychiatric 
disability is manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impairment of short-term memory, 
disturbances of mood, depression, poor sleep, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The veteran's symptoms and clinical findings 
as documented in the 2005 and 2006 medical reports do not 
objectively show that his conversion reaction with PTSD 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned rating at each stage), or 
requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards, and the Board finds that a schedular rating is 
adequate in this case.  In this regard, the Board notes the 
2006 examination findings indicating that the veteran was 
receiving no psychiatric care, and that he had not worked 
since military service due to his service-connected physical 
disabilities.  Moreover, the Board notes the veteran's 
significant physical impairment stemming from a non-service-
connected cerebrovascular accident of the cerebellum.  In 
addition, it is the combination of the number of the 
veteran's service-connected disabilities that significantly 
interferes with his employment, which combined disabilities 
the Board notes are rated 100% disabling and for which he 
receives SMC.  Hence, the Board concludes that the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227. 

For all the foregoing reasons, the Board finds that there is 
no basis for a rating in excess of 50% at any time during the 
rating period under consideration, and that the claim for an 
increased rating for a conversion reaction with PTSD must 
thus be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

C.  SMC Based On The Need For A&A At The Rate Authorized 
Under                The Provisions of 38 U.S.C.A. 
§ 1114(r)(1)

The veteran contends that he is entitled to SMC based on the 
need for A&A at the rate authorized under the provisions of 
38 U.S.C.A. § 1114(r)(1) due to his service-connected 
disabilities.

In this case, the veteran's service connected disabilities 
consist of loss of use of both hands due to ulnar nerve 
neuropathy, rated 100% disabling; a through-and-through 
gunshot wound of the left thigh (Muscle Group XIV) with left 
femoral nerve neuropathy, rated 80% disabling; right ulnar 
nerve neuropathy, rated 60% disabling; left ulnar nerve 
neuropathy, rated 50% disabling; a conversion reaction with 
PTSD, rated 50% disabling; left arm radiculopathy and 
cervical spine DJD, each rated 20% disabling; headaches, 
rated 10% disabling; residual gunshot wound scars of the 
anterior and inner left thigh, each rated 0% disabling; and 
right knee limitation of extension, rated 0% disabling.  The 
combined disability rating is 100%. 

In addition, the veteran is entitled to SMC based on the need 
for A&A at the rate authorized under the provisions of 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
the loss of use of 1 foot from March 2001; 38 U.S.C.A. § 
1114(m) and 38 C.F.R. § 3.350(c) on account of the loss of 
use of both hands from March 2001; 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(3) at the rate intermediate between 
38 U.S.C.A. § 1114(m) and (n) on account of the loss of use 
of both hands due to ulnar nerve neuropathy, with additional 
disability as a result of a conversion reaction with PTSD 
independently ratable at 50% from March 2001; and 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(5) at the next higher rate 
or intermediate rate of 38 U.S.C.A. § 1114(n) on account of 
the loss of use of               3 extremities from March 
2001.

Under the applicable criteria, entitlement to SMC based on 
the need for A&A at the rate authorized under the provisions 
of 38 U.S.C.A. § 1114(r)(1) is predicated on the veteran 
being entitled to receive compensation at 38 U.S.C.A. 
§ 1114(o), or at the maximum rate pursuant to 38 U.S.C.A. 
§ 1114(p), or at the intermediate rate between 38 U.S.C.A. 
§ 1114(n) and (o) and at a rate authorized under 38 U.S.C.A. 
§ 1114(k), and being in need of A&A pursuant to 38 C.F.R. 
§ 3.352(a).  There is automatic entitlement to the rate 
authorized under the provisions of 38 U.S.C.A. § 1114(r)(1) 
if entitlement to the rate authorized under the provisions of 
38 U.S.C.A. § 1114(o) is due in part to the need for A&A.  

In this case, the veteran receives SMC based on the need for 
A&A at the intermediate rate between 38 U.S.C.A. § 1114(n) 
and (o) based on the loss of use of 3 extremities, but he is 
not entitled to receive additional compensation at a rate 
authorized under 38 U.S.C.A. § 1114(k).  The Board, for the 
reasons stated above, has denied an initial rating in excess 
of 20% for left arm radiculopathy and a rating in excess of 
50% for a conversion reaction with PTSD.  Thus, the veteran 
does not meet the criteria for SMC based on the need for A&A 
at the rate authorized under the provisions of 38 U.S.C.A. 
§ 1114(r)(1), as he is not entitled to receive compensation 
at 38 U.S.C.A. § 1114(o), or at the maximum rate pursuant to 
38 U.S.C.A. § 1114(p) as provided under the provisions of 
38 C.F.R. § 3.350.

For all the foregoing reasons, the Board finds that there is 
no basis for a grant of SMC based on the need for A&A at the 
rate authorized under the provisions of 38 U.S.C.A. 
§ 1114(r)(1), and that the claim must thus be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56.




ORDER

An initial rating in excess of 20% for left arm radiculopathy 
is denied.

A rating in excess of 50% for a conversion reaction with PTSD 
is denied.

SMC based on the need for A&A at the rate authorized under 
the provisions of 38 U.S.C.A. § 1114(r)(1) is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


